UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2073



RUTH N. WILSON,

                                              Plaintiff - Appellant,

          versus


JOHN H. DALTON, Secretary of the Navy,

                                              Defendant - Appellee,

          and


KENNETH W. GAY; ROBERT C. REPP; LINDA J. KANE;
STEPHANIE K. HUME,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1702-A)


Submitted:   February 27, 1998             Decided:   June 18, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ruth N. Wilson, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s orders denying her

action under Title VII of the Civil Rights Act, 42 U.S.C.A.

§§ 2000e to 2000e-16 (West 1994 & Supp. 1997), and the Rehabilita-

tion Act of 1973, 29 U.S.C.A. §§ 701-797b (West 1985 & Supp. 1997),

and denying her Fed. R. Civ. P. 59(e) motion for reconsideration.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Wilson v. Dalton, No. CA-96-1702-A

(E.D. Va. June 23 & July 21, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2